       Case 2:20-cv-01582-NJB-JVM Document 11 Filed 08/06/20 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA

 BENJAMIN GARNER                                               CIVIL ACTION

 VERSUS                                                        CASE NO. 20-1582

 MARC JONES CONSTRUCTION, L.L.C., ET AL.                       SECTION: “G”(1)

                                             ORDER

        The Court having been advised that the parties have firmly agreed upon a compromise,1

        IT IS HEREBY ORDERED that this action be and is hereby dismissed without costs and

without prejudice to the right, upon good cause shown within sixty days, to reopen the action if

settlement is not consummated. The Court retains jurisdiction to enforce the compromise agreed

upon by the parties.

        IT IS FURTHER ORDERED that the parties be directed to file an appropriate order of

dismissal as soon as the settlement documents are executed. If no motion to reopen is filed, the

case is officially closed and the Clerk of Court shall be relieved of responsibility of sending out

further notices in this matter.

        Counsel are reminded that, if witnesses have been subpoenaed, every witness must be

notified by counsel not to appear.
                                                6th
        NEW ORLEANS, LOUISIANA, this ____ day of August, 2020.



                                             _________________________________________
                                             NANNETTE JOLIVETTE BROWN
                                             CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT




        1
            See Correspondence.
       Case 2:20-cv-01582-NJB-JVM Document 11 Filed 08/06/20 Page 2 of 2




       EDELMAN, COMBS, LATTURNER & GOODWIN, L.L.C.
                                20 S. Clark Street, Suite 1500
                                   Chicago, Illinois 60603
                                       (312) 739-4200
                                    (312) 419-0379 (FAX)


                                                      July 31, 2020

Chief Judge Nannette Jolivette Brown
efile-brown@laed.uscourts.gov

Re:    Benjamin Garner v. Marc Jones Construction LLC, 20-cv-1582-NJB-JVM

Dear Chief Judge Brown:

       I represent plaintiff Benjamin Garner. Pursuant to Local Rule 16.4, the parties
respectfully submit notice of an individual settlement. The settlement will resolve plaintiff’s
individual claims and plaintiff expects to file a notice of dismissal within the next 30 days. If
you have any questions with regard to above, please do not hesitate to contact me.

                                                      Respectfully submitted,

                                                      s/ Heather Kolbus

cc:    Garth J. Ridge
       garth@garthridge.com
       A. Paul Heeringa
       pheeringa@manatt.com
